DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/17/2021 in which claim 1 has been amended. By this amendment, claims 1-12 are still pending in the application.
Information Disclosure Statement
The information disclosure statements (IDSs) filed on 12/21/2020 and 01/25/2021 have been considered and placed of record. Initialed copies are attached herewith.
Allowable Subject Matter
Claims 1-12 are allowed.
The prior art of record along with art filed in IDSs on 12/21/2020 and 01/25/2021 fails to teach or reasonably suggest, in the claimed combination, “a top-level controller, a master battery management system (BMS) operably coupled to the top-level controller in a wired communication mode: and a plurality of slave BMSs which is operably coupled to the master BMS in a wireless communication mode, wherein the top-level controller is configured to: transmit an identification information allocation command including a plurality of different slave identification information to the master BMS... wherein each slave BMS is configured to: establish a wireless connection for unencrypted communication with the master BMS using its pre-allocated temporary address when waking up by the operating power, and set its wireless address and regular ID using the slave identification information transmitted from the master BMS through the unencrypted communication”
Claims 2-12 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892. The closest prior art documents were discussed in office action paper No./mail date 20201203.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 17, 2021